Citation Nr: 0729009	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-05 169	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' October 2005 decision to deny 
service connection for a psychiatric disorder and a back 
disorder.


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active service from May 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion for revision or reversal on the grounds 
of CUE in a Board decision dated in October 2005, in which 
the Board denied the veteran' claim seeking entitlement to 
service connection for a psychiatric disorder and a back 
disorder.


FINDING OF FACT

The October 2005 Board decision that denied service 
connection for a psychiatric disorder and a back disorder was 
adequately supported by the evidence then of record, and was 
not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known in October 2005, 
were not before the Board in October 2005, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The Board's October 2005 decision, which denied service 
connection for a psychiatric disorder and a back disorder, 
did not contain CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to notify and duty to assist 
provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159 (2006) do not apply to 
motions for CUE in previous Board decisions.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2003). 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in December 2005. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In the October 2005 decision, the Board denied service 
connection for a psychiatric disorder, finding that a 
psychiatric disorder was not manifested during service; that 
the weight of the competent medical evidence showed that the 
currently diagnosed psychiatric disability was schizophrenia 
rather than post-traumatic stress disorder (PTSD); that 
schizophrenia was did not manifest within one year of 
separation from service; and that a currently diagnosed 
psychiatric disorder was not shown to be causally or 
etiologically related to service.  The Board concluded that 
the veteran's psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis was not presumed to 
have been incurred in service.  

In the October 2005 decision, the Board noted that service 
medical records contained no evidence of complaints, 
treatment, or diagnosis of any psychiatric disorder; that the 
earliest indication of a diagnosed psychiatric disorder 
(depressive reaction) was after service in March 1964; that 
there was no medical opinion of record relating the 
depressive reaction to service; that there was no medical 
evidence to relate the depressive reaction to the later 
diagnosed schizophrenia; that the first diagnosis of 
schizophrenia was December 1972, which was more than one year 
following separation from service; and that there was no 
medical evidence to relate the veteran's schizophrenia to 
service.

In the October 2005 decision, the Board also denied service 
connection for a back disorder, finding that a back disorder 
was not manifested during service; that arthritis was not 
manifested within one year of separation from service; and 
that a currently diagnosed back disorder was not shown to be 
causally or etiologically related to service.  The Board 
concluded that the veteran's back disorder was not incurred 
in or aggravated by service, and was not presumed to have 
been incurred in service.  

In the October 2005 decision, the Board noted that service 
medical records contained no evidence of complaints, 
treatment, or diagnosis of a back injury or disorder; that 
there was no evidence of arthritis of the back within a year 
of service, including no report of back injury or clinical 
findings at the post-service March 1964 VA examination; and 
that the veteran's contention that a motor vehicle accident 
and back injury occurred in service was outweighed by the 
other evidence of record, including an absence of any 
indication of a back disorder during service, the lack of a 
diagnosis of back disorder at the time of the March 1964 VA 
examination, and the fact that no back disorder was 
demonstrated for many years following the veteran's 
separation from service.  The Board specifically relied upon 
the evidentiary gap in this case between active service and 
the earliest diagnosis of a back disorder as evidence that 
tended to disprove the veteran's claim that the veteran had a 
back injury in service that resulted in a chronic back 
disability or persistent symptoms. 

The moving party contends (in December 2005 and March 2006 
Statement in Support of Claim forms) that the October 2005 
Board decision contained CUE because the veteran suffered an 
in-service car accident as an ambulance driver that included 
injuries to the head and back, that the veteran was treated 
for such injuries at sick call during service, he was treated 
by VA after service for these disorders, and that service 
connection should be presumed to have been incurred in 
service.  The veteran has essentially restated previous 
contentions he made, and previous assertions of fact of an 
in-service motor vehicle accident as an ambulance driver that 
included a head and back injury, that the Board in the 
October 2005 decision specifically weighed against other 
evidence of record and found as a fact did not occur in 
service.  

The moving party's contentions do not allege factual or legal 
error by a VA "adjudicator" (the Board).  The moving party 
has not alleged that the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  The moving party does not 
contend that there was any evidence that was not before the 
Board, or that the Board incorrectly applied the law or 
regulations in weighing the evidence of record.  

The moving party's current assertion is simply a disagreement 
with the factual determination that the Board reached on the 
question of occurrence of a motor vehicle accident and head 
and back injuries in service.  The moving party's continued 
and repeated assertion of in-service motor vehicle accident 
with head and back injuries is simply a continued 
disagreement with how the Board weighed the evidence in its 
October 2005 decision.  To the extent the moving party's 
disagreement is with how the Board weighed the evidence, 
including the absence of evidence, then of record in denying 
the claims for service connection for psychiatric and back 
disorders, such disagreement as to how the facts were weighed 
or evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).

The moving party's contentions further do not allege an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome (denial 
of service connection for a psychiatric disorder or a back 
disorder) of the October 2005 Board decision.  The moving 
party is required to set forth clearly and specifically why 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. §§ 20.1403(c), 20.1404(b).  

After a review of the evidence of record at the time of the 
October 2005 Board decision, and with consideration of the 
moving party's contentions, the Board finds that the October 
2005 Board decision to deny service connection for a 
psychiatric disorder and a back disorder was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not demonstrate that 
the correct facts, as they were known in October 2005, were 
not before the Board in October 2005, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been 
manifestly different but for the error.  For these reasons, 
the Board finds that the Board's October 2005 decision, which 
denied service connection for a psychiatric disorder and a 
back disorder, is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the October 2005 
decision to deny service connection for a psychiatric 
disorder and a back disorder on the grounds of CUE is denied. 



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



